DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "an orifice" in line 14.  The same limitation is cited in line 12-13.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.
Claim 2 recites the limitation "an orifice" in line 9.  The same limitation is cited in line 7.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Ditzler (U.S. 6,372,096) in view of Okihara et al (PG-PUB US 2012/0219460).
Regarding claim 1, Ditzler discloses an ozone generating system (ABSTRACT). The apparatus comprises
(1) a source of incoming gas (i.e. a source of feed gas, Figures 1 & 2, col. 3, line 1-2);
(2) a corona discharge ozone generating cell 10 receiving the incoming gas to generating ozone (Figures 1 & 2, col. 2, line 65-col. 3, line 3);
(3) a flow regulating device 18 (i.e. a flow controller) comprising 
(i) a valve (i.e. a first valve) coupled to an orifice18 to control the flow rate of the incoming gas to the discharge cell 10 (i.e. an orifice through which the fee gas flows) and 
(ii) a differential pressure transducer 20 provided across the orifice (i.e. a first pressure transducer, Figures 1 & 2, col. 3, line 8-12), wherein the valve may 
(4) a pressure regulator 22 for automatically maintaining the cell pressure at the desired pressure level (Figures 1 & 2, col. 3, line 16-19).
Ditzler teaches to adjust the valve for controlling the flow rate of the incoming gas to the cell 10 (col. 3, line 8-15), but does not specifically teach to utilize an electronic system for adjusting the valve to control the flow rate. However, Okihara et al disclose an ozone generating system (ABSTRACT). Okihara teaches that the apparatus comprises a flow controller 3 for controlling the flow rate of raw material gas (Figure 1, paragraph [0049]), wherein a main control panel 19 electronically controls the raw material gas flow controller 3 and other parameters for properly controlling ozone generation (Figure 1, paragraph [0073] 7 [0089]). Therefore, it would be obvious for one having ordinary skill in the art to include an electronic controller as suggested by Okihara in order to properly control ozone generation within the device of Ditzler.
Since the device of Ditzler/Okihara comprises substantially the same structures as claimed, it is fully capable of performing the claimed functions.
Regarding claim 2, Ditzler discloses a flow regulating device for an ozone generating system (ABSTRACT). The flow regulating device comprises
 (a) a valve (i.e. a first valve) coupled to an orifice18 to control the flow rate of the incoming gas to the discharge cell 10 (i.e. an orifice through which the fee gas flows) and 
(b) a differential pressure transducer 20 provided across the orifice (i.e. a first pressure transducer, Figures 1 & 2, col. 3, line 8-12), wherein the valve may be adjustable by an electrical signal to control the flow rate of the incoming gas to the orifice (Figures 1 & 2, col. 3, line 8-15); and 
Ditzler teaches to adjust the valve for controlling the flow rate of the incoming gas to the cell 10 (col. 3, line 8-15), but does not specifically teach to utilize an electronic system for adjusting the valve to control the flow rate. However, Okihara et al disclose a flow controller for an ozone generating system (ABSTRACT). Okihara teaches that the apparatus comprises a flow controller 3 for controlling the flow rate of raw material gas (Figure 1, paragraph [0049]), wherein a main control panel 19 electronically controls the raw material gas flow controller 3 and other parameters for properly controlling ozone generation (Figure 1, paragraph [0073] 7 [0089]). Therefore, it would be obvious for one having ordinary skill in the art to include an electronic controller as suggested by Okihara in order to properly control ozone generation within the device of Ditzler.
Since the device of Ditzler/Okihara comprises substantially the same structures as claimed, it is fully capable of performing the claimed functions.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 11, 12, 15, and 16 of U.S. Patent No.10, 501,320. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claims an apparatus comprising substantially the same structures as that in the issued patent.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUYU TAI whose telephone number is (571)270-1855.  The examiner can normally be reached on Mon.-Fri. 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIUYU TAI/Primary Examiner, Art Unit 1795